Citation Nr: 1500814	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-20 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to nonservice-connected death pension benefits, to include special monthly pension based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from March 1941 to July 1945.  He passed away in January 1993.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's paper claims file and an electronic file know as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDING OF FACT

The appellant's countable income exceeded the allowable VA income limit for entitlement to nonservice-connected death pension, to include special monthly pension based on the need for the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for an award of nonservice-connected death pension benefits, to include special monthly pension based on the need for the regular aid and attendance of another person, have not been met.  38 U.S.C.A. §§ 1502, 1521, 1541, 1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.274 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant was provided all required notice in a letter sent to her by the RO in October 2010.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  All necessary financial information pertaining to the claim has been associated with the record.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  A higher rate of death pension is available for a surviving spouse who is in need of regular aid and attendance.  38 U.S.C.A. § 1541(d)(1); 38 C.F.R. § 3.23(d) (2).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4), 3.274.

In this case, the Veteran had qualifying service of 90 days during a period of war.  The evidence establishes that the appellant is the Veteran's surviving spouse.  The last element to determine is whether the appellant's net worth and/or annual income amounts make her ineligible for the claimed benefits.

In order to receive benefits, a claimant must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274.  In determining annual income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 C.F.R. § 3.271(a).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  

The following are excluded from countable income for the purpose of determining entitlement to pension:  welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; expenses of last illnesses, burials and just debts, and various other inapplicable items.  38 C.F.R. § 3.272.

"Reasonable Maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life. See 38 C.F.R. § 3.250(b)(1).

Pension will be denied when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  See 38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).

The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether some part of the estate should be used for the appellant's maintenance, factors to be considered along with the appellant's income include:  whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275(d).

The MAPR is published in appendix B of the Veterans Benefits Administration Manual M21-1 and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  In the present case, the MAPR for an otherwise eligible claimant, without a dependent child, and with aid and attendance, for 2010, the year during which the appellant filed the present claim, is $12,681.00.  VA Manual M21-1, Part I, Appendix B.

Analysis

At time the appellant filed her claim in August 2010, she had a life expectancy of 3 years.  See VA ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part V., iii, Ch. 1, Section J (Life Expectancy Table for Net Worth Determinations).

In August 2010, the appellant reported having assets totaling a net worth of $97,304.64.  She reported $80,000.00 in cash, bank accounts, and certificates of deposit; $1,215.00 in total dividends and interests; and $115.00 in stocks, bonds, and mutual funds.  Her assets also included monthly income in the amount of $241.72 ($2,900.64 per year) from Ach Central States and monthly income of $1,089.50 ($13,074.00 per year) consisting of Social Security Administration (SSA) benefits.  

The appellant also reported monthly expenses for reasonable maintenance that included the cost of care at an assisted living facility in the amount of $2,500.00 a month.  She indicated that she had additional expenses totaling $2,991.92 per year for medical insurance, prescription copays, and over-the-counter supplements, vitamins, and medical supplies prescribed by her doctor.  The record indicates that the appellant incurred additional expenses for reasonable maintenance totaling $1,625.86 for the year of 2010 for property taxes and home insurance.  While she reported an expense of $1,964.54 per month for utilities, the objective evidence she submitted in support of her claim indicates that her utilities amounted to $457.86 for water and electricity for 2010 and $272.81 for gas in January 2010 (which, if approximated throughout the entire 2010 year, equates to $3,261.72).  
 
In light of the facts of this case, the Board finds that the appellant's net worth is a bar to VA nonservice-connected death pension benefits.  Even with consideration of her eligible unreimbursed medical expenses (totaling approximately $32,357.87 for 2010), including the cost of her assisted living care, and the expenses she incurred for reasonable maintenance (approximately $5,344.58 for 2010), the appellant's countable income for the 2010 year was approximately $59,602.19.  This far exceeds the MAPR ($12,681.00) for the year 2010.  

Although the appellant's reported expenses may ultimately deplete the financial resources that she now has, the purpose of the death pension program is to aid surviving spouses who are unable to provide themselves the basic necessities.  Based on the information she has provided, this is not the situation.  Her financial resources are and were sufficient to meet her basic needs for the period of her claim given her life expectancy.  It is inconsistent with the intent of the pension program to allow a claimant, as here, to collect a pension while simultaneously retaining a sizeable estate.

The Board recognizes the appellant's belief that she needs and is entitled to death pension benefits; however, there is no interpretation of the facts of this case which will support a legal basis for a favorable action with regard to the appellant's claim.  The appellant's countable income exceeds the MAPR for the 2010 year.  Thus, the application of the principle of reasonable doubt is not appropriate in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Entitlement to nonservice-connected death pension benefits, to include special monthly pension based on the need for regular aid and attendance, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


